PER CURIAM.
This is an appeal by the plaintiff from an adverse jury verdict in an action arising out of a collision between a train and a motorcycle at a railroad crossing. The primary question for consideration is *625whether, in the absence of a showing that a railroad crossing is extra hazardous, more than the statutorily required warning devices must be provided.
This question was answered in the negative by the Supreme Court in Atlantic Coast Line R. R. Co. v. Wallace, 1911, 61 Fla. 93, 54 So. 893, and the basis for the opinion in Wallace was more recently followed in McNulty v. Atlantic Coast Line R. R. Co., Fla.App.1966, 198 So.2d 876.
In view of the holding in these cases, it is our view that the judgment appealed should be affirmed.
ANDREWS, J., and SPECTOR, SAM, and NANCE, L. CLAYTON, Associate Judges, concur.